In The

                                Court of Appeals

                    Ninth District of Texas at Beaumont

                               __________________

                               NO. 09-20-00236-CV
                               __________________


                      REMA CHARLES WOLF, Appellant

                                         V.

                 CITY OF PORT ARTHUR, TEXAS, Appellee

__________________________________________________________________

               On Appeal from the 136th District Court
                       Jefferson County, Texas
                      Trial Cause No. D-202,920
__________________________________________________________________

                                      ORDER

      On October 15, 2020, Rema Charles Wolf, appellant, filed a notice of appeal

from the trial court’s judgment signed on September 15, 2020. The appellate record

is due on January 13, 2021, but as of this date has not been filed. On December 28,

2020, appellant filed a statement of inability to afford payment of court costs in the

appellate court. We abate this appeal and remand the cause to the trial court for a




                                          1
determination of appellant’s ability to afford payment of court costs under Rule 145

of the Texas Rules of Civil Procedure. See Tex. R. Civ. P. 145.

      The trial court may direct the appellant to correct or clarify the statement of

inability to afford payment of court costs. See id. R.145(d). Any motion to require

appellant to pay costs or to require appellant to prove her inability to afford costs

must be filed in the trial court by the appropriate party in accordance with Rule 145.

See id. R. 145(f)(1)-(4). If necessary, the trial court shall conduct a hearing and make

appropriate orders. See id. R. 145(f)(5)-(7). Any documents filed and orders signed

pursuant to Rule 145 shall be forwarded to this Court for filing as a supplemental

record no later than January 28, 2021. Alternatively, a party, the trial court clerk, or

the court reporter may file a status report informing this Court that additional time

is needed for a determination under Rule 145. In the absence of a request for

additional time, this appeal will automatically reinstate on February 8, 2021. Upon

reinstatement, if an order requiring appellant to pay costs has not been signed,

appellant will be entitled to proceed without payment of costs associated with this

appeal. See id. R. 145(a).

      ORDER ENTERED January 8, 2021.

                                                            PER CURIAM


Before Golemon, C.J., Kreger and Johnson, JJ.



                                           2